JORGENSON, Judge.
Mr. Alvarez, a former candidate for the position of Clerk of the Eleventh Circuit, appeals a final order which held that his records which are in the possession of the State Attorney and the Clerk of the Eleventh Circuit were confidential and could not be disclosed pursuant to section 943.058 Florida Statutes (1989). Mr. Alvarez seeks a permanent injunction against the State Attorney and the Clerk to assure the confidentiality of the records should he again seek election to public office. We dismiss the appeal.
To grant an injunction, the injury complained of must be more than a remote possibility; it must be so imminent and probable that it demands preventative action by the court. City of Coral Springs v. Florida Nat’l Prop., Inc., 340 So.2d 1271 (Fla. 4th DCA 1976). Presently Mr. Alvarez is not a candidate for elected office, nor are his confidential records in danger of disclosure. Additionally, we trust that the defendants will abide by the letter and *665spirit of the law. Therefore, we cannot grant the request for the injunction. See Sanstrom v. Garren, 187 So.2d 366 (Fla. 3d DCA 1966) (if injury complained of is doubtful, eventual or contingent, injunctive relief will not be afforded).
“Accordingly, since no practical purpose will be served by a decision, the appeal must be dismissed as moot.” Friends of the Everglades, Inc. v. South Fla. Regional Planning Council, 447 So.2d 902 (Fla. 3d DCA 1984).
Appeal dismissed.